Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a diesel reforming system, classified in B01J19/245.
II. Claims 6-16, drawn to a diesel reforming method, classified in C01B3/382.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as one in which a steam to carbon less than 1 is utilized.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Wisu Sul on 6/29/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 6-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangho (Yoon, S. et al. “Development of a self-sustaining kWe-class integrated diesel fuel processing system for solid oxide fuel cells’, INTERNATIONAL JOURNAL OF HYDROGEN ENERGY, ELSEVIER SCIENCE PUBLISHERS B.V., BARKING, GB, vol. 36, no. 16, 1 October 2010, pages 10302-10310) 
Regarding claims 6 and 11, Sangho discloses a method of diesel reforming comprising: 
introducing one or more feed streams to a diesel autothermal reforming unit to at least partially convert the one or more feed streams to a diesel reformate, wherein the one or more feed streams comprising diesel fuel, air, and steam, and wherein the one or more feed streams comprise (see Fig. 2 which illustrates a feed stream comprising a fuel, air and steam and see the abstract which teaches that the fuel to be reformed is diesel): 
a Steam to Carbon Ratio (SCR) greater than 1, wherein SCR=Steam feed/total Carbon in diesel fuel feed (see section 2.2 which discloses a steam to carbon ratio of 2), and 
an Oxygen to Carbon Ratio (OCR) less than 1, wherein OCR═O2 input from air feed/total Carbon in diesel fuel feed (see section 2.2 which discloses an oxygen to carbon ratio of 0.5); 
introducing the diesel reformate to a post-reforming unit disposed downstream of the diesel autothermal reforming unit, wherein the post-reforming unit selectively decomposes low carbon (C2-C5) hydrocarbons in the diesel reformate into hydrogen and methane (see page 10306 left hand column with discloses removal of light hydrocarbons in the ATR reformate and that a methanation reaction along with a gas shift reaction occur which will produce hydrogen and methane); and 
passing post-reforming unit diesel reformate through a heat exchanger and into a desulfurization unit disposed downstream of the heat exchanger (see page 10308 left hand column which discloses that a heat exchanger such as a water vaporizer is utilized upstream/with the desulfurization unit in order to lower the temperature of the stream to achieve proper desulfurization).
For clarification purposes, the Office notes that Sangho does indeed teach an embodiment where the desulfurization step is upstream of the post-reforming step (as depicted in Figs. 2).  It is also noted, however, that Sangho, via disclosure on page 10305 (reproduced below), also contemplates and embodiment where the desulfurization step occurs after the post-reforming step by discloses the non-ideal conditions of the post-reforming catalyst being poisoned by the sulfur in the diesel reformate if it is sent to the post-reformer prior to the desulfurizer.  As such, Sangho does indeed contemplate an embodiment where the desulfurizer is placed downstream of the post-reformer.   See MPEP §2131.05 which states “a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis.”

    PNG
    media_image1.png
    80
    446
    media_image1.png
    Greyscale

Regarding claims 7 and 10, Sangho further discloses the desulfurization unit has an operating temperature at least 100° C. less than the operating temperature of the diesel autothermal reforming unit (see Fig. 7 which discloses the temperature profile along the desulfurization reactor which is 100C or more below the 800C operating temperature of the ATR).
Regarding claim 8. Sangho further discloses the diesel reformate comprises syngas (see Table 2 which discloses a carbon monoxide/hydrogen mix, which is synthesis gas).
Regarding claim 9, Sangho further discloses the operating temperature range of the diesel autothermal reforming unit is from 750 to 850° C (see section 2.2 which discloses the autothermal reforming reaction is carried out at 800C).
Regarding claim 12, Sangho further discloses the OCR is from 0.6 to 0.8 (see Fig. 8 which discloses an embodiment where the oxygen to carbon ratio is 0.8).
Regarding claim 13, Sangho further disclsoes the diesel autothermal reforming unit comprises a noble metal catalyst (see section 2.1 which discloses that the ATR has a platinum containing catalyst).
Regarding claim 14, Sangho further discloses the diesel post-reforming unit comprises a noble metal catalyst, a transition metal catalyst, or combinations thereof (see section 2.1 which disclose the use of a ruthenium containing catalyst).
Regarding claim 15, Sangho further discloses the desulfurization unit comprises a ZnO catalyst (section 2.1).
Regarding claim 16, Sangho further discloses the diesel autothermal reforming unit, the post-reforming unit, the heat exchanger, and the desulfurization unit are incorporated into a single reactor unit (as depicted in Fig. 2).

Related Prior Art
KR101179539B1 - Discloses a single reaction unit that reforms a feed, post reforms the reformate from the reformer then removes desulfurizes the product with associated heat exchangers.
US 2010/0104897 - Discloses a single reaction unit that reforms a feed, post reforms the reformate from the reformer then removes desulfurizes the product with associated heat exchangers.
US 2017/0214072 - Discloses a single reaction unit that reforms a feed, post reforms the reformate from the reformer then removes desulfurizes the product with associated heat exchangers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725